                                                                                   1    Christopher O. Rivas (SBN 238765)
                                                                                        crivas@reedsmith.com
                                                                                   2    REED SMITH LLP
                                                                                        355 South Grand Avenue
                                                                                   3
                                                                                        Suite 2900
                                                                                   4    Los Angeles, CA 90071-1514
                                                                                        Tel: 213 457 8000 / Fax: 213 457 8080
                                                                                   5
                                                                                        Jeremy L. Retherford (Pro Hac Vice)
                                                                                   6    jretherford@balch.com
                                                                                        BALCH & BINGHAM LLP
                                                                                   7
                                                                                        1901 6th Avenue North, Suite 1500
                                                                                   8    Birmingham, AL 35203
                                                                                        Tel: 205 226 3468 / Fax: 213 457 8080
                                                                                   9
                                                                                        Attorneys for Creditor
                                                                                   10   Lone Shark Holdings, LLC
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                                                    UNITED STATES BANKRUPTCY COURT
                                                                                   12
                                                                                                                    NORTHERN DISTRICT OF CALIFORNIA
REED SMITH LLP




                                                                                   13
                                                                                                                           SAN JOSE DIVISION
                                                                                   14

                                                                                   15                                                 Case No. 21-50028 SLJ
                                                                                        In re:
                                                                                   16
                                                                                                                                      Chapter 7
                                                                                   17
                                                                                         EVANDER FRANK KANE,
                                                                                   18

                                                                                   19
                                                                                                       Debtor.
                                                                                   20

                                                                                   21   LONE SHARK HOLDINGS, LLC,                     Adv. No. 21-05010

                                                                                   22                                                 STIPULATION TO CONTINUE STATUS
                                                                                                       Plaintiff.                     CONFERENCE & EXTEND TIME TO
                                                                                   23                                                 SUBMIT DISCOVERY PLAN
                                                                                                 vs.                                  Hon. Stephen L. Johnson
                                                                                   24

                                                                                   25   EVANDER FRANK KANE,
                                                                                   26
                                                                                                       Defendant.
                                                                                   27

                                                                                   28

                                                                                      ______________________________________________________________________________
                                                                                   Case: 21-05010 Doc# 16 Filed: 08/26/21 Entered: 08/26/21 16:37:16 Page 1 of 3
                                                                                      STIPULATION                                                          Page 1 of 3
                                                                                    1         Plaintiff Lone Shark Holdings, LLC (“Plaintiff”) and Defendant Evander Frank Kane

                                                                                    2 (“Defendant” and with the Plaintiff, the “Parties”), by and through their respective counsel of record,

                                                                                    3 enter into the following stipulation (the “Stipulation”) with respect to this adversary proceeding.

                                                                                    4

                                                                                    5                                               RECITALS

                                                                                    6         WHEREAS, a scheduling conference is currently set for September 30, 2021; and

                                                                                    7         WHEREAS, the Parties are presently obligated to conduct the Rule 26 Discovery Conference

                                                                                    8 by September 9, 2021; and

                                                                                    9         WHEREAS, by Order dated June 1, 2021 (Doc. 13), the Court extended the deadline for

                                                                                   10 Defendant to respond to Plaintiff’s complaint to September 3, 2021; and
                 A limited liability partnership formed in the State of Delaware




                                                                                   11         WHEREAS, the Parties agree and respectfully submit that the initial scheduling conference

                                                                                   12 should be continued until after Defendant has responded to Plaintiff’s complaint, and the discovery
REED SMITH LLP




                                                                                   13 deadlines adjusted accordingly.

                                                                                   14                                                STIPULATION

                                                                                   15         NOW, THEREFORE, the parties stipulate and request as follows:

                                                                                   16         1.      That the Court continue the scheduling conference until October 28, 2021.

                                                                                   17         2.      That the deadlines for conducting the Discovery Conference and exchanging Initial

                                                                                   18 Disclosures be extended to align with the date of the scheduling conference, as continued (i.e.,

                                                                                   19 Discovery Conference to be conducted no later than October 7, 2021).

                                                                                   20         3.      That the deadline for Defendant to respond to Plaintiff’s complaint be extended to

                                                                                   21 September 31, 2021.

                                                                                   22         4.      That the Court enter an order approving this Stipulation.

                                                                                   23
                                                                                              DATED: August 25, 2021.               REED SMITH LLP
                                                                                   24

                                                                                   25
                                                                                                                                    By      /s/ Christopher O. Rivas
                                                                                   26                                                    Christopher O. Rivas
                                                                                                                                         Attorneys for Plaintiff
                                                                                   27                                                    Lone Shark Holdings, LLC
                                                                                   28

                                                                                      ______________________________________________________________________________
                                                                                   Case: 21-05010 Doc# 16 Filed: 08/26/21 Entered: 08/26/21 16:37:16 Page 2 of 3
                                                                                      STIPULATION                                                          Page 2 of 3
                                                                                   1        DATED: August 25, 2021.        FINESTONE HAYES LLP

                                                                                   2

                                                                                   3                                       By      /s/ Stephen D. Finestone
                                                                                                                                Stephen D. Finestone
                                                                                   4                                            Attorneys for Evander Kane

                                                                                   5

                                                                                   6

                                                                                   7

                                                                                   8

                                                                                   9

                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                   12
REED SMITH LLP




                                                                                   13

                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                      ______________________________________________________________________________
                                                                                   Case: 21-05010 Doc# 16 Filed: 08/26/21 Entered: 08/26/21 16:37:16 Page 3 of 3
                                                                                      STIPULATION                                                          Page 3 of 3
